I concur with the conclusion of the majority that, under the facts of this case, the Animal Rescue League should not be liable for damages for the sole reason that at the time of the accident it was engaged in carrying out its charitable purpose, to wit, care of injured animals. Distinction must be made between performance of an act by a charity in furtherance of the charitable purposes for which it was formed, and performance of an act which is the legal obligation of another but which the charity has contracted to perform. In the former, the rule of immunity applies; in the latter, it does not. It cannot properly be said that performance of the legal duties of another by a charity, pursuant to contract, renders such performance a charitable act. It is not enough that the act performed is "directly related to the purpose for which the charity was organized." The act performed or being performed must be a charitable one. Seizure of stray dogs cannot be said to be a charitable act; picking up and administering to an injured animal is.
I would base the decision of non-liability solely on the fact that at the time the accident occurred the League was engaged, not merely in performing its contractual duties, but, in the charitable act of taking an injured dog to its premises for medical treatment and care. *Page 420